FULL TEXT.
CUSHING, J.
Carrie Tenhover brought an action against the Unsers for damages. The claim grows out of either a breach of warranty or false and fraudulent representations.
It is difficult to tell from the petition the basis of the action. If it be for a breach of the covenant against encumbrances, the action cannot be maintained. The testimony is that the Court of Common Pleas, in case No. 195-498, held that-the property was not burdened with an easement. That judgment has not been modified or reversed. In the case of Rabel v. Downs, 23 Ohio Ap. 352, it was held that the covenant against encumbrances is not broken unless there be a valid lien against the premises which the law will protect and enforce.
If the action be for false representations or deceit, the trial court was not in error in instructing a verdict for the defendants below, as there is no evidence in the record to support such an allegation.
The judgment of the Court of Common Pleas will, therefore, be affirmed.
(Hamilton, PJ., and Mills, J., concur.)